DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of crankshafts must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Uematsu (U.S. Pub. No. 2019/0207472).
Regarding claim 1, Uematsu discloses A status monitoring device for an eccentric oscillating type speed reducer (50) comprising a plurality of crankshafts (ds, 61, 41) that have a same shape and interlock with each other to operate in a same operation (the operation is utilizing the speed reducer) as each other, comprising: 
A plurality of signal transmission unit (71 is the sensor connected to the bus bar to the circuit board 70) configured to monitor a status of the plurality of crankshaft (ds, 61, 41) and to transmit respectively a status signal of each of the plurality of crankshafts (the sensor outputs to the circuit board paragraph 58-60); and 
a determination unit (70) configured to determine a status (paragraph 57) of the speed reducer by comparing the plurality of status signals from the plurality of signal transmission unit.
Regarding claim 3 which depends from claim 1, Uematsu discloses wherein the plurality of signal transmission unit are configured to transmits the status signal representing at least one of vibration, noise, temperature, and rotation of the plurality of crankshaft (rotation is being reported by the sensors).
Regarding claim 4 which depends from claim 1, Uematsu discloses wherein the determination unit performs at least one of fault detection, life forecast, and fault prediction based on the status signal from the at least one signal transmission unit (fault detection option addressed, these sensors are for monitoring the status of the speed reducer which can output data interpreted as a fault).
Regarding claim 5 which depends from claim 1, Uematsu discloses wherein the at least one crankshaft of the speed reducer comprises a first crankshaft (ds), a second crankshaft (61), and a third crankshaft (41), wherein the at least one signal transmission unit comprises a plurality of signal transmission units (63 and 71), wherein the plurality of signal transmission units include: a first signal transmission unit provided on the first crankshaft and configured to monitor a status of the first crankshaft and transmit a first signal; a second signal transmission unit provided on the second crankshaft and configured to monitor a status of the second crankshaft and transmit a second signal (paragraphs 51 and 59); and a third signal transmission (71) unit provided on the third crankshaft and configured to monitor a status of the third crankshaft and transmit a third signal, and wherein the determination unit calculates a plurality of signal differences based on the first signal, the second signal, and the third signal, and puts out a fault possibility signal when any one of the plurality of signal differences is equal to or larger than a threshold (these sensors are for monitoring the status of the speed reducer which can output data interpreted as a fault.  The sensors are specifically position sensors which are used to determine speed which in effect creates signal differences).
Regarding claim 6 which depends from claim 1, Uematsu discloses wherein the at least one crankshaft of the speed reducer comprises a first crankshaft, a second crankshaft, and a third crankshaft, wherein the at least one signal transmission unit comprises a plurality of signal transmission units, wherein the plurality of signal transmission units include: a first signal transmission unit provided on the first crankshaft and configured to monitor a status of the first crankshaft and transmit a first signal; a second signal transmission unit provided on the second crankshaft and configured to monitor a status of the second crankshaft and transmit a second signal; and a third signal transmission unit provided on the third crankshaft and configured to monitor a status of the third crankshaft and transmit a third signal, and wherein the determination unit calculates a plurality of signal differences based on the first signal, the second signal, and the third signal, and puts out a fault possibility signal when any two of the plurality of signal differences are equal to or larger than a threshold (the limitations of this claim have been addressed in claim 5 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Pat. No. 7,811,193) in view of Uematsu (U.S. Pub. No. 2019/0207472).
Regarding claim 7, Nakamura discloses a speed reducing device comprising: 
a casing (14); 
an eccentric oscillating type speed reducer (13) disposed in an inner space of the casing; and 
wherein the speed reducer include a plurality of crankshafts (40 shown in fig. 2 having three) that have a same shape (shown in fig. 2) and interlock (fig. 2 and 3 show how the crankshafts are connected to gear systems that interlock with each other if the meaning of this limitation is that the crankshafts are all touching each other directly than the intervening gears, 58, 59, 66, 65, 63 can also be considered a part of the crankshafts) with each other to operate in a same operation as each other, 
Nakamura does not disclose a status monitoring device configured to monitor a status of the speed reducer, wherein the status monitoring device include;
a plurality of signal transmission units configured to monitor a status of the plurality of crankshafts and to transmit respectively a status signal of each of the plurality of crankshafts; and
a determination unit configured to determine a status of the speed reducer by comparing the plurality of status signals from the plurality of signal transmission units.
Uematsu, which deals in speed reducers, teaches a status monitoring device configured to monitor a status of the speed reducer, wherein the status monitoring device include; a plurality of signal transmission units (71 and 72 are sensors that monitor and transmit signals to the circuit board) configured to monitor a status of the plurality of crankshafts and to transmit respectively a status signal of each of the plurality of crankshafts (paragraphs 59-60 discloses multiple sensors monitoring the motor shaft, the output shaft, and the DS); and a determination unit (70) configured to determine a status of the speed reducer by comparing the plurality of status signals from the plurality of signal transmission units.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Nakamura with the status monitoring of Uematsu because this is a known technology in order to detect the position of the shafts (paragraph 3).

Allowable Subject Matter
Claims 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims require a certain type of speed reducer with a plurality crankshafts that interlock to perform the same operation.  Each crankshaft has a sensor of a certain type whose data is analyzed together in order to understand the status of the speed reducer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 07/29/22 have been fully considered but they are not persuasive.
Applicant argues on pages 9-11 that the multiple crankshafts required of the claims has been disclosed and so the drawing objection is not appropriate.  The drawing objection is because the multiple crankshafts has not been depicted, this is admitted to in the arguments.  The limitations of the claims must be depicted in the drawings.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the type of monitoring of the crankshafts argued for on pages 11 and 12) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims have been addressed by a different type of “status” than what is argued for because the claims did not require the argued for type of “status”.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation of a size and shape is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant argues on pages 14 and 15 that the Uematsu reference does not disclose that the sensors used output a “signal”.  This can be understood from the fact that the sensors are measuring the system and the computer receives that information and analyzes it.  The transmission of the data between the sensor and the computing unit is the signal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747